Citation Nr: 0127757	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from June 1951 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, in part, denied entitlement to 
TDIU.  In July 2001, a hearing was held before this Board 
Member.

The September 1999 rating decision also found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  The 
veteran appealed this issue.  However, in March 2001, he 
submitted a statement withdrawing this issue from his appeal.  
An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204.  This 
issue is, therefore, not before the Board.  The Board notes 
that the veteran submitted another statement in May 2001 to 
"reopen" his claim, and any pending claim on this issue is 
referred to the RO for proper action.

The veteran has submitted several claims for an increase in 
the disability rating assigned for his service-connected 
bronchitis with emphysema.  This claim was most recently 
denied in a March 2001 rating decision.  In April and May 
2001, the veteran requested that this claim be reopened, and 
it was discussed at his hearing in July 2001 that this claim 
remained pending.  Since the veteran did not disagree with 
the most recent rating decision, the Board cannot consider 
this claim.  However, any pending claim on this issue is 
referred to the RO for proper action.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, and 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It cannot be said at this 
point that there is no possible additional notification or 
development action that is required under the VCAA for the 
reasons discussed below.  Therefore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA records exist that have not been 
obtained.  The latest VA treatment records in the claims file 
are dated in June 2000.  At his hearing in July 2001, the 
veteran stated that he continues to receive VA outpatient 
treatment at the Palo Alto and San Francisco facilities, 
including treatment within the year prior to the hearing.  
Since it is known that he has received additional VA 
treatment, these records must be obtained because they are 
considered part of the record on appeal.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

It is also necessary to provide the veteran an additional VA 
examination for the following reasons.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10; see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  It is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Here, the record does not presently 
contain sufficient medical evidence concerning the effect of 
the veteran's service-connected respiratory disorder on his 
employability.  The VA examiner in June 1999 did render such 
an opinion, stating that the veteran was unemployable due to 
his coughing and shortness of breath.  This opinion, however, 
was rendered before the physician reviewed the pulmonary 
function tests (PFTs), which showed only "mild" 
obstruction.  The opinion was based solely on the veteran's 
complaints.  Therefore, another VA examination is needed so 
that an informed opinion on employability can be obtained. 

A remand is also required to satisfy due process 
requirements.  The statement of the case (SOC) that last 
addressed this claim was issued in December 1999.  However, 
since that time, the veteran has received additional 
outpatient treatment for his respiratory disorder, as shown 
by VA records obtained by the RO, and has undergone 
additional VA examination.  If a SOC is prepared before the 
receipt of further evidence, a supplemental statement of the 
case (SSOC) must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue of 
entitlement to TDIU because it shows current objective 
findings concerning the veteran's respiratory condition (the 
sole condition he claims affects his employability).  
Therefore, in accordance with 38 C.F.R. § 19.37(a), this 
claim is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
treatment records from the VA medical 
facilities in Palo Alto and San Francisco 
for treatment since June 2000.  The RO 
should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  After obtaining the VA treatment 
records, schedule the veteran for a VA 
examination to evaluate his respiratory 
disorder.  The examiner should be 
provided an opportunity to review the 
claims folder.  All tests or studies 
deemed necessary by the examiner should 
be conducted to ascertain the severity of 
the veteran's service-connected 
respiratory disorder.  Testing must 
include pulmonary function tests.

The examiner should discuss the effect 
the veteran's service-connected 
bronchitis with emphysema has upon his 
daily activities and the relative degree 
of industrial impairment caused by this 
condition, including whether this 
condition alone renders him unable to 
work. 

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  If the examination report is 
deficient in any manner or fails to 
include adequate responses to the 
specific questions presented, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  The RO must 
also ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act.  See 38 U.S.C. §§ 5102, 5103, 
and 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45620 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

4.  Thereafter, the RO should 
readjudicate this claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all medical evidence 
pertinent to the veteran's claim received 
since the statement of the case of 
December 1999.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




